         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  TAVARRES J. HENDERSON,

                                                 Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 117-131

                  LIEUTENANT DAVID GRIFFIN; SERGEANT
                  CHRISTOPHER MITCHELL; OFFICER RUFFIN;
                  and, DEPUTY JUSTIN POSTON,

                                                  Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    pursuant to the Order dated January 15, 2019 adopting the Report and Recommendations as the

                    Court's opinion, that Defendants' motion for summary judgment is granted. Judgment is hereby

                    entered in favor of Defendants Griffin, Mitchell, Ruffin, and Poston. This civil action stands closed.




            01/15/2019                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
